DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 10/12/2022. Claims 1-2 are currently pending. Claims 1 and 2 have been amended.

Claim Objections
Claim 1 is objected to because of the following informality: line 3 reads “rotating body rotatable around” when it should read “rotating body and rotatable around.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “each of the right and left gripping arms being rotatable around each of rotating axes” in lines 12-13 is vague and indefinite because it is not clear if each of the right and left gripping arms are rotatable around one respective axis or if each is rotatable around more than one axis. From applicant’s specification, it appears that the gripping arms are each rotatable around a respective axis. In order to further prosecution, the limitation has been interpreted to recite “each of the right and left gripping arms being rotatable around a respective rotating axis.” Claim 2 is rejected based on its dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (JP 4232425 B2). Citations to the written description refer to the attached translation.
	Regarding claim 1, Katayama discloses a capping machine comprising: a gripper (1 – Fig. 1) having a right gripping arm (2 – Fig. 1) and a left gripping arm (4 – Fig. 1) provided on an 5outer peripheral portion of a rotating body (18 – Fig. 3) and rotatable around a center of the rotating body (see Fig. 3, the gripper is located on the rotating body, thus when the rotating body rotate around its center, the gripper also rotates around the center of the rotating body) and configured to grip a cylindrical portion on a lower side of a flange portion of a vessel (see Fig. 2); the right gripping arm being provided on a right side with respect to the left gripping arm when viewed from the center of the rotating body (see Fig. 3); an opening and closing device (the assembly of 32, 40, 42 – Fig. 4) configured to open and close the right and left gripping arms (paras. 0039 and 0040); 10a capping head (the capping head, para. 0041, line 1) liftably and rotatably provided on the rotating body (para. 0041, lines 1-2); the right and left gripping arms being arranged symmetrically with respect to a radius of the rotating body (see Figs. 1 and 3), each of the right and left gripping arms being rotatable around a respective rotating axis (8, 10 – Fig. 1 and para. 0025, lines 1-3); each of the right and left gripping arms having a gripping surface (12, 14 – Fig. 1) with a V shape viewed along the rotating axes (see Fig. 1), the gripping surface having an outer gripping surface (12a, 14a – Fig. 1) and an inner gripping surface (12b, 14b – Fig. 1) which is connected to the outer gripping surface to form the V shape (see Fig. 1), the inner gripping surface being provided between the outer gripping surface and each of the rotating axes (12b, 14b is provided between 12a, 14a and 8, 10 respectively); 20at least one protrusion (16b – Fig. 1) being provided only on the inner gripping surface of the right gripping arm to prevent the vessel from rotating (16b is only disposed on 12b – Fig. 1); and the capping head holding a cap which is configured to be screwed onto the 25vessel while sticking the protrusion onto the cylindrical 17Attorney Docket No.: SBC-P0002 portion (para. 0029).

	Regarding claim 2, Katayama further discloses the gripper (1 – Fig. 1) is configured to grip a vessel having a relatively large or small neck diameter (since the gripper is capable of gripping at least two different sizes of necks, it is capable of gripping a vessel having a relatively large or small neck diameter), and wherein the at least one protrusion (16b – Fig. 1) is provided along a horizontal direction of the inner gripping surface (see Fig. 1, the protrusion has a dimension in the horizontal direction).

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.

	Regarding claim 1, applicant argues that Katayama does not teach the limitation “at least one protrusion being provided only on the inner gripping surface of the right gripping arm” since Katayama shows other protrusions on the outer gripping surfaces of the right and left gripping arms.
	In response, it is noted that claim 1 does not require that only the inner gripping surface of the right gripping arm includes a protrusion. The claim simply requires that the protrusion is only disposed on the inner gripping surface of the right gripping arm and not on any other gripping surfaces. Since Fig. 1 of Katayama clearly depicts the protrusion 16b on only the inner gripping surface and not on the outer gripping surface, Katayama meets the limitation. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
10/21/2022